Citation Nr: 0613547	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-32 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.  

2.  Entitlement to an increased rating for postoperative 
medial meniscectomy for medical meniscus tear, right knee, 
with posttraumatic degenerative joint disease (right knee 
disorder), currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for arthralgia and 
joint disease of the left knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1974 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran seeks to reopen a claim of service connection for 
hypertension, last denied in a November 1997 RO decision.  
Notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
was issued in July 2001 which mischaracterized the issue as 
one of service connection.  Necessary additional development 
is also indicated for the following reasons. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that VA's duty to notify included 
advising a claimant of the sort of evidence and information 
necessary to reopen a claim, to include notice of the sort of 
evidence and information necessary to establish the 
underlying claim sought on appeal.  It further held that VA 
must, in the context of a claim to reopen, look at the bases 
for the prior denial and to provide notice describing what 
evidence would be necessary to substantiate the element(s) 
required to establish service connection that were found 
insufficient in the previous denial.  Although a VCAA notice 
letter was issued in July 2001, it does not comply with the 
Kent ruling.  

The September 2003 statement of the case (SOC) erroneously 
refers to a revised standard for determining whether new and 
material evidence has been submitted to reopen a claim, which 
is applicable only to claims filed on or after August 29, 
2001.  The veteran's petition to reopen a claim of service 
connection for hypertension was received at the RO in July 
2001.  Accordingly, only the former standard applies in this 
case, as properly referenced in the December 2001 RO 
decision.  The VCAA notice letter must refer to the correct 
standard for determining whether new and material evidence 
has been submitted to reopen a claim of service connection.  

Additional pertinent evidence was received since the time of 
the most recent adjudication of the claims at the RO in the 
September 2003 SOC, prior to the certification of the appeal 
in July 2004.  This evidence was received from the Social 
Security Administration (SSA) in March 2004, and includes 
pertinent VA and private medical records regarding treatment 
of right and left knee disorders and hypertension.  When the 
VA RO receives evidence relevant to a claim properly before 
it that is not duplicative of evidence already discussed in a 
SOC, it must prepare a supplemental statement of the case 
(SSOC) reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  
There is no legal authority for a claimant to waive, or the 
RO to suspend, this requirement.  Cf. 38 C.F.R. § 20.1304(c).  
The Board does not have authority to issue a SSOC as to these 
claims.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Finally, the Board notes that the June 2004 RO decision 
includes an erroneous reference to the current evaluation for 
the veteran's left knee disability.  This decision regarded 
matters not pertinent to the appeal, and so no prejudice to 
the veteran is indicated.  However, the RO/AMC is advised of 
the error.  

Therefore the matter is REMANDED to the RO/AMC for the 
following actions:  

1.  The RO/AMC must contact the veteran 
and invite him to identify all additional 
pertinent evidence, both VA and private, 
regarding hypertension and any knee 
disorder, if not already on file.  The 
VBA AMC should also request and obtain 
all outstanding VA treatment records, 
dated from December 2002 to the present, 
as well as any other records identified 
by the veteran, if not already on file.  

2.  In a new VCAA notice letter, the 
RO/AMC will advise the claimant of what 
evidence would substantiate his petition 
to reopen claims of service connection 
for hypertension, last denied in a 
November 1997 RO decision-applicable to 
claims received prior to August 29, 2001.  
Apart from other requirements applicable 
under the VCAA, the RO/AMC will comply 
with the Kent ruling, and advise the 
claimant of the evidence and information 
that is necessary to reopen the claim and 
the evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for the benefits 
sought by the claimant.  

In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  

The RO/AMC must refer only to the proper 
standard for reopening a claim received 
prior to August 29, 2001: 

New and material evidence is defined 
as evidence not previously submitted 
to agency decision makers which 
bears directly and substantially 
upon the specific matter under 
consideration; which is neither 
cumulative nor redundant; and which, 
by itself or in connection with 
evidence previously assembled, is so 
significant that it must be 
considered in order to fairly decide 
the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

3.  The VBA AMC must review the claims 
file and undertake any other notice or 
development it determines to be required 
under the VCAA, its implementing 
regulations, or the precedential case of 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, or to assure compliance 
with this Board Remand.  

Upon completion of the above development, 
the VBA AMC should readjudicate-on a de 
novo basis-the matters on appeal, and 
issue a SSOC containing all applicable 
laws and regulations as to each of the 
matters on appeal, namely, the petition 
to reopen a claim of service connection 
for hypertension, the claim for an 
increased rating for right knee 
disability, currently evaluated as 20 
percent disabling, and the claim for an 
increased rating for left knee 
disability, currently evaluated as 10 
percent disabling.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


